Citation Nr: 1421034	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss of the right ear. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from November 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal.  


FINDING OF FACT

VA received written notification from the Veteran's representative in April 2014 expressing the Veteran's intent to withdraw his claim of entitlement to service connection for hearing loss of the right ear.  The Board received this request prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for hearing loss of the right ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated April 2011, the RO, in relevant part, denied the claim of entitlement to service connection for hearing loss of the right ear.  A timely notice of disagreement was received from the Veteran in June 2011 contesting these findings.  A statement of the case (SOC) was promulgated in August 2011, and the Veteran appealed this claim to the Board in October 2011. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2012).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).

In a written statement received in April 2014, the Veteran's representative notified VA of the Veteran's intent to withdraw his appeal of entitlement to service connection for hearing loss of the right ear.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal is dismissed.


ORDER

The claim of entitlement to service connection for hearing loss of the right ear is dismissed.  



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


